Citation Nr: 0409170	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-09 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision of April 1962 denying service connection for 
nephritis.  

2.  Entitlement to an effective date earlier than May 1, 
2001, for a grant of service connection and a total schedular 
rating for glomerulonephritis with chronic renal 
insufficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May and 
August 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In September 2003, the veteran gave sworn testimony at a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that hearing is of record.  
The veteran later submitted evidence to the Board and waived 
initial consideration of that evidence by the RO.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  A rating decision dated in April 1962 denied service 
connection for nephritis.  Although the veteran was notified 
of this determination of his appellate rights later the same 
month, he did not appeal.  

2.  The April 1962 rating determination was supported by the 
evidence then of record, and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.  The rating decision constituted a reasonable 
exercise of rating judgment.  

3.  The veteran's application to reopen his claim of 
entitlement to service connection for glomerulonephritis was 
received on May 1, 2001.  

4.  A rating decision dated in May 2002 granted service 
connection for glomerulonephritis with chronic renal 
insufficiency and rated the disorder 60 percent disabling, 
effective from May 1, 2001.  A rating decision dated in 
August 2002 increased the rating to 100 percent, effective 
from May 1, 2001.  

5.  Subsequent to the April 1962 rating decision, there is no 
evidence of any communication from the veteran prior to May 
1, 2001, evidencing a belief in entitlement to the claimed 
benefit.  


CONCLUSIONS OF LAW

1.  The rating decision of April 1962 that denied service 
connection for nephritis is final.  38 U.S.C. § 4005; 38 
C.F.R. §§ 3.104(a) and 3.105(a); effective May 29, 1959, to 
December 31, 1962.  

2.  The rating decision of April 1962 that denied service 
connection for nephritis does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2003).  

3.  The criteria for an effective date earlier than May 1, 
2001, for the grant of service connection and a total 
schedular rating for glomerulonephritis with chronic renal 
insufficiency have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Clear and unmistakable error

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which 
became effective on November 9, 2000, redefined VA's duty to 
assist and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2003) (regulations implementing the VCAA).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to claims of clear and 
unmistakable error in prior final rating decisions.  See 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. 
Principi, 16 Vet. App. 518, 520-21 (2002) (per curiam order).  

The record shows that a rating decision dated in April 1962 
denied service connection for nephritis.  Although the 
veteran was notified of this determination and of his 
appellate rights later the same month, he did not appeal.  
The rating decision therefore became final.  38 U.S.C. § 
4005; 38 C.F.R. §§ 3.104(a) and 3.105(a); effective May 29, 
1959, to December 31, 1962.  

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
however, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).  

The Court has held that for there to be a valid claim of 
clear and unmistakable error, there must have been an error 
in the prior adjudication of the claim.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were improperly applied.  Id.  
Clear and unmistakable error is error that is undebatable so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id. at 313-14.  A determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Id. at 314.  The constructive possession of VA 
evidence under Bell v. Derwinski, 2 Vet. App. 611 (1992), is 
not for application because the events in question preceded 
the Bell decision.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, evidence that was not actually of record 
at the time of the decision at issue may not be considered 
for purposes of a determination of clear and unmistakable 
error.  

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  The error must be one that, had it not been made, 
would have manifestly changed the outcome at the time that it 
was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) 
(expressly holding that in order to prove the existence of 
clear and unmistakable error, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision).  

To establish clear and unmistakable error, it must be 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
with which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993), en banc review denied, 6 
Vet. App. 162 (1994); see also 38 C.F.R. § 20.1403 (2003) 
(delineating what does and does not constitute clear and 
unmistakable error in prior final Board decisions).  

Final RO decisions are entitled to a presumption of validity, 
and the party bringing a clear and unmistakable error 
challenge to a final RO decision bears the burden of proving 
that the decision was based on clear and unmistakable error.  
Pierce v. Principi, 240 F.3d 1348, 1355 (Fed. Cir. 2001).  

The veteran maintains that the RO erred in failing to obtain 
private treatment reports from Dr. Frost that showed that he 
was being treated for nephritis beginning in January 1962.  
The veteran notes that this information was set forth on his 
original formal service connection claim filed in February 
1962.  He contends that the RO committed clear and 
unmistakable error in leading him to believe that full 
development of his original claim had occurred.  He asserts 
that this error directly resulted in a denial of benefits 
that he would have been awarded had the error not been made.  
He therefore contends that the effective date for the grant 
of service connection and a total schedular rating for his 
kidney disorder should be the date of receipt of his original 
claim in February 1962.  He points out that he was unaware of 
the failure to obtain Dr. Frost's records until he reopened 
his claim and obtained a copy of his claims file.  The 
veteran states that the RO merely informed him in April 1962 
of the denial of the claimed benefit, the notice letter 
inaccurately asserting that the claimed nephritis was not 
shown by the evidence of record.  

The service medical records show that the veteran's entrance 
examination in June 1957 was pertinently negative.  A 
urinalysis was also negative.  He was hospitalized for two 
days in October 1957 for treatment of influenza, type "A", 
Asian strain and discharged to duty.  He was also treated in 
August 1959 and February 1961 for tonsillitis.  Although a 
history of blood in the urine was noted on the veteran's 
separation examination in May 1961, his genitourinary system 
was normal on clinical examination, and a urinalysis was 
negative.  

Also before the rating board in 1962 was the veteran's formal 
application for VA compensation benefits, VA Form 21-526, 
which was received on February 14, 1962.  

The rating decision of April 2, 1962, referred to the 
veteran's claim that he had been treated at a service 
dispensary in 1959 for blood in the urine and that the 
diagnosis at that time had been acute nephritis.  The RO's 
effort to acquire that record met with negative results in 
March 1962, when the service hospital replied that a search 
of its files was negative for pertinent medical records 
concerning the veteran.  The rating decision also states: 
"He further related on his form[al] application that he is 
under treatment for nephritis by Dr. Frost beginning 1-19-
62."  However, private treatment reports from Dr. Frost are 
not of record and do not appear to have been sought by the 
RO.  The rating board appears to have denied service 
connection for nephritis on the ground that, if present in 
service, it was an acute condition that was not shown by the 
evidence of record.  After noting that the service medical 
records showed treatment only for minor and acute conditions, 
including influenza, the rating decision states: "The 
records on file do not disclose treatment for nephritis or 
other GU conditions."  

In the rating decision of May 2002 denying the veteran's 
claim of clear and unmistakable error, the RO noted that the 
veteran had submitted evidence from Carter County Memorial 
Hospital that showed that he was admitted for treatment of 
acute nephritis in January 1962 and was seen on numerous 
occasions by his private physician, beginning in October 
1962, for albumin and red blood cells in his urine.  The 
hospital report of January 1962 submitted by the veteran does 
not appear to be of record.  

Despite the veteran's assertion in his 1962 formal claim that 
he had sustained his first attack of nephritis in 1959, the 
evidence actually before the rating board in 1962 did not 
show that the veteran had experienced an episode of nephritis 
in service.  The service medical records showed only an 
episode of blood in the urine in 1959 that the examiner 
reported at separation was without complications or sequelae 
(NCNS).  A chronic kidney disorder, including nephritis, was 
not diagnosed.  

The private medical reports referred to by the RO in May 2002 
were not of record at the time that the veteran contends the 
rating board committed clear and unmistakable error.  Thus, 
the record contained no medical evidence of the presence of 
nephritis at the time of the rating board's action in 1962.  
Nephritis, however, is a chronic disease for purposes of 
entitlement to VA compensation benefits.  See 38 U.S.C.A. § 
1101(3) (West 2002).  Nephritis was so considered at the time 
of the 1962 rating determination.  See Pub. L. No. 85-857, 72 
Stat. 1105, 1316-17 (Sept. 2, 1958) (codifying chronic 
diseases, including nephritis, for VA compensation purposes 
at 38 U.S.C. § 301(3)).  This means that nephritis was deemed 
to be a chronic, that is, a permanent disease entity once an 
established diagnosis was reached in any given case.  
Nephritis, as a chronic disease, was entitled to service 
connection on a presumptive basis if it were shown to be 
manifest to a degree of 10 percent or more within a year from 
the date of separation from service.  See 38 U.S.C.A. § 
1112(a)(1) (West 2002).  Dr. Frost's treatment records might 
have shown the presence of nephritis within the first post 
service year or evidence linking the post service nephritis 
to complaints and findings in service.  Instead, the RO seems 
to have regarded the absence of a finding of nephritis in 
service as wholly dispositive of the claim.  

However, it is by no means clear that service connection 
would have been granted had Dr. Frost's treatment reports 
demonstrated the presence of nephritis.  In his application 
to reopen the previously denied claim, the veteran contended 
that he developed glomerulonephritis secondary to a hemolytic 
streptococcal infection in service when he contracted type 
"A" influenza, Asian strain, had acute tonsillitis, and had 
blood in his urine.  He stated that he was treated by Dr. 
Frost for blood in his urine within a year following his 
separation from service and was hospitalized at Carter County 
Memorial Hospital where nephritis was diagnosed.  This does 
not show, however, that Dr. Frost's treatment reports - the 
only private treatment reports referred to in the 1962 claim 
- would necessarily have attributed any finding of nephritis 
following service to complaints or findings reflected in the 
service medical records.  Moreover, in order for service 
connection on a presumptive basis to have been warranted in 
April 1962, the absent treatment reports would had to have 
shown the presence of nephritis to a compensable degree.  

Under Diagnostic Code 7502 as in effect at the time of the 
1962 rating decision, a 10 percent rating was warranted for 
mild chronic nephritis with albumin and casts with a history 
of acute nephritis or associated mild hypertension.  There is 
no showing that Dr. Frost's treatment reports referred to in 
the 1962 claim would have reflected the findings necessary to 
support a compensable rating for chronic nephritis during the 
first post service year.  It cannot be said, therefore, that 
acquiring Dr. Frost's treatment reports would manifestly have 
changed the outcome of the April 1962 rating decision.  
Kinnaman, 4 Vet. App. at 26; Bustos, 179 F.3d at 1380-81.  

Finally, the Board observes that it is well settled that any 
failure by VA to comply with its duty to assist in the 
development of a claim does not constitute clear and 
unmistakable error.  The Court held in Simmons v. Principi, 
17 Vet. App. 104 (2003), that the failure to provide the 
appellant with a "comprehensive medical evaluation" could 
not, as a matter of law, serve to vitiate the finality of a 
prior rating decision on the basis of clear and unmistakable 
error.  Id. at 109.  The Court noted that the United States 
Court of Appeals for the Federal Circuit had rejected a 
nearly identical argument in Cook v. Principi, 318 F.3d 1334, 
1341 (Fed. Cir. 2002) (en banc).  However, the holding in 
Cook was even broader: "In summary, a breach of the duty to 
assist the veteran does not vitiate the finality of an RO 
decision."  Id.  (Emphasis added.)  See 38 C.F.R. § 
20.1403(d)(2) (applying the same rule to claims of clear and 
unmistakable error in prior final Board decisions).  

Accordingly, the Board concludes that the April 1962 rating 
decision was not the product of clear and unmistakable error 
as defined above.  It follows that the veteran's request for 
revision of that decision must be denied.  

B.  Earlier effective date

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his 
earlier effective date claim and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

The Board notes that the VCAA notice dated in August 2001 
addressed the veteran's claim for service connection for 
disabilities that included glomerulonephritis.  Under a 
precedent opinion of the VA General Counsel, VA does not have 
to provide a notice under 38 U.S.C.A. § 5103(a) of the 
information and evidence necessary to substantiate the new 
issue of entitlement to an earlier effective date for service 
connection for kidney disability where that claim has been 
prosecuted continuously since the grant of service connection 
and where, as here, the claimant has been furnished with a 
statement of the case addressing the effective date issue.  
VAOPGCPREC 8-2003.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

The record shows that the RO in May 2002 found that the 
veteran had submitted new and material evidence to reopen his 
previously and finally denied claim for service connection 
for nephritis and granted the claim after a medical opinion 
had been obtained relating his current kidney condition to 
service.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his or her 
application to reopen a previously and finally denied claim.  
Smith v. West, 11 Vet. App. 134, 138 (1998); see Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993) (effective date for 
reopened claim cannot be the date of the original claim).  

The record shows that the veteran filed his reopened claim 
for service connection for nephritis on May 1, 2001.  Thus, 
when service connection was eventually granted, the date of 
receipt of the reopened claim was established as the 
effective date of service connection.  However, the record 
does not reveal any communication from the veteran evidencing 
a belief in entitlement to a benefit, and identifying the 
benefit sought, prior to May 1, 2001.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2003).  Although private treatment reports 
show that the veteran was treated for nephritis over the 
years since the prior final denial of his service connection 
claim, those treatment reports were not received prior to 
receipt of the veteran's claim to reopen on May 1, 2001.  
Although a VA treatment report dated August 2, 1999, shows an 
assessment of chronic renal insufficiency (CRI) secondary to 
glomerulonephritis (GN), "the mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Because the veteran had not been granted service connection 
for nephritis, the mere receipt of medical records cannot be 
construed as an informal claim for service connection.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

This in turn means that an earlier effective date for service 
connection for glomerulonephritis with chronic renal 
insufficiency could be granted only if clear and unmistakable 
error were shown in the April 1962 rating decision.  However, 
as the claim of clear and unmistakable error has been denied 
herein, the Board concludes that the RO assigned the earliest 
effective date permitted by law for the grant of service 
connection and a total schedular rating for 
glomerulonephritis with chronic renal insufficiency.  It 
follows that the claim of entitlement to an earlier effective 
date for the grant of service connection and a total 
schedular rating for glomerulonephritis with chronic renal 
insufficiency must be denied.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  


ORDER

An April 1962 rating decision denying service connection for 
nephritis was not clearly and unmistakably erroneous.  

An effective date earlier than May 1, 2001, for the grant of 
service connection and a total schedular rating for 
glomerulonephritis with chronic renal insufficiency is 
denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



